DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-13 and 16-18 of U.S. Patent No. 11,301,148. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by the above claims of the patent.
Regarding claim 1: Claim 1 of the patent recites a system, comprising: 
biasing circuitry configured to provide a first voltage signal in a first voltage domain (claim 1, lines 2-5); and 
selection circuitry configured to: 
          level shift a selection control signal from a second voltage domain to the first voltage domain (claim 1, lines 7-8), 

                     select a second voltage signal in the first voltage domain based on the level- shifted selection control signal (claim 1, lines 9-11), and 
 	provide the second voltage signal to an electronic device (a memory device, claim 1, lines 13-14).
Regarding claim 2: Claim 2 of the patent recites the system of claim 1, wherein a maximum voltage level of the first voltage domain is greater than a maximum voltage level of the second voltage domain.
Regarding claim 3: Claim 3 of the patent recites the system of claim 1, wherein the first voltage signal comprises a maximum voltage signal from among a plurality of voltage signals.
Regarding claim 4: Claim 4 of the patent recites the system of claim 1, wherein the biasing circuitry comprises: 
biasing control processing circuitry configured to provide a plurality of switching control signals in response to a biasing control signal, the biasing control signal including one or more control bits indicating the first voltage signal from among a plurality of voltage signals; and 
a plurality of switches configured to be selectively activated or deactivated in accordance with the plurality of switching control signals to selectively provide the first voltage signal. 
Regarding claim 5: Claim 5 of the patent recites the system of claim 1, wherein the selection circuitry comprises:
selection control processing circuitry configured to:
                   level shift the selection control signal from the second voltage domain to the first voltage domain, and
                   provide a plurality of switching control signals in accordance with the level shifted selection control signal to select the second voltage signal; and
a plurality of switches configured to selectively provide the second voltage signal in accordance with the plurality of switching control signals.
Regarding claim 6: Claim 6 of the patent recites the system of claim 1, wherein the selection circuitry is configured to level shift a voltage level of the selection control signal from the first voltage domain to the second voltage domain.
Regarding claim 7: Claim 1 of the patent recites the system of claim 1, wherein the electronic device comprises a memory device of a memory storage system.
Regarding claim 8: Claim 1 of the patent recites the system of claim 1, wherein the first voltage signal is from among a plurality of selectable supply voltages for operating the electronic device.
Regarding claim 9: Claim 9 of the patent recites a method, comprising:
receiving a first voltage signal in a first voltage domain (claim 9, lines 3-6);
level shifting a selection control signal from a second voltage domain to the first voltage domain (claim 9, lines 7-8); 
selecting a second voltage signal in the first voltage domain based on the level-shifted selection control signal (claim 9, lines 9-11); and 
providing the second voltage signal to an electronic device (claim 9, lines 12-13).

Regarding claim 10: Claim 10 of the patent recites the method of claim 9, wherein a maximum voltage level of the first voltage domain is greater than a maximum voltage level of the second voltage domain.
Regarding claim 11: Claim 11 of the patent recites the method of claim 9, wherein the first voltage signal comprises a maximum voltage signal from among a plurality of voltage signals.
Regarding claim 12: Claim 12 of the patent recites the method of claim 9, wherein the selecting comprises: 
providing a plurality of switching control signals in accordance with the level shifted selection control signal to select the second voltage signal, and wherein the providing the second operational voltage comprises: 
        configuring a plurality of switches in accordance with the plurality of switching control signals to selectively provide the second voltage signal.
Regarding claim 13: Claim 13 of the patent recites the method of claim 9, wherein the level shifting comprises: 
level shifting a voltage level of the selection control signal from the first voltage domain to the second voltage domain. 
Regarding claim 14: Claim 9 of the patent recites the method of claim 9, wherein the electronic device comprises a memory device of a memory storage system.
Regarding claim 15: Claim 9 of the patent recites the method of claim 9, wherein the first voltage signal is from among a plurality of selectable supply voltages for operating the electronic device.

Regarding claim 16: Claim 16 of the patent recites selection circuitry, comprising:
level shifting circuitry configured to shift a selection control signal from a first voltage domain to a second voltage domain to provide a level shifted selection control signal in the second voltage domain (claim 16, lines 4-8) ; and
a plurality of switches configured to selectively provide the voltage signal in the second voltage domain based on the level shifted selection control signal to an electronic device (claim 16, lines 9-12).
Regarding claim 17: Claim 17 of the patent recites the selection circuitry of claim 16, wherein a maximum voltage level of the first voltage domain is greater than a maximum voltage level of the second voltage domain.
Regarding claim 18: Claim 18 of the patent recites the selection circuitry of claim 16, wherein the voltage signal comprises a maximum voltage signal from among the plurality of voltage signals.
Regarding claim 19: Claim 16 of the patent recites the selection circuitry of claim 16, wherein the electronic device comprises a memory device of a memory storage system.
Regarding claim 20: Claim 16 of the patent recites the selection circuitry of claim 16, wherein the voltage signal is from among a plurality of selectable supply voltages for operating the memory device.
Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 15 of U.S. Patent No. 10,503,421. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-8 are anticipated by claims 1, 3 and 15 of the patent.
Regarding claims 1, 7 and 8: Claims 1 and 15 of the patent recite a system, comprising: 
biasing circuitry configured to provide a first voltage signal in a first voltage domain (claim 1, lines 2-6 and claim 15, lines 7-9); and 
selection circuitry configured to: 
          level shift a selection control signal from a second voltage domain (claim 15, lines 5-7) to the first voltage domain (claim 15, lines 4-9), 
          select a second voltage signal (claim 1, lines 7-9) in the first voltage domain based on the level- shifted selection control signal, and 
 	provide the second voltage signal to an electronic device (a memory device, claim 1, lines 21-22).
Regarding claim 3: Claim 1 of the patent recites the system of claim 1, wherein the first voltage signal comprises a maximum voltage signal (claim 1, lines 2-4) from among a plurality of voltage signals.
Regarding claim 4: Claim 3 of the patent recites the system of claim 1, wherein the biasing circuitry comprises:
biasing control processing circuitry configured to provide a plurality of switching control signals in response to a biasing control signal, the biasing control signal including one or more control bits indicating the first voltage signal from among the plurality of voltage signals; and
a plurality of switches configured to be selectively activated or deactivated in accordance with the plurality of switching control signals to selectively provide the first voltage signal.
Regarding claim 5: Claim 15 of the patent recites the system of claim 1, wherein the selection circuitry comprises:
selection control processing circuitry configured to:
        level shift the selection control signal from the second voltage domain to the first voltage domain, and   
        provide a plurality of switching control signals in accordance with the level shifted selection control signal to select the second operational voltage signal; and
a plurality of switches configured to selectively provide the second voltage signal in accordance with the plurality of switching control signals.
Regarding claim 6: Claim 15 of the patent recites the system of claim 1, wherein the selection circuitry is configured to level shift a voltage level of the selection control signal from the first voltage domain to the second voltage domain.
Regarding claims 9-15: It would have been obvious to one of ordinary skill in the art to use the memory storage system and selection circuitry of claims 1, 3 and 15 of the patent to perform the method of claims 9-15.
Claims 16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 15 of U.S. Patent No.10,503,421. Although the claims at issue are not identical, they are not patentably distinct from each other because It would have been obvious to one of ordinary skill in the art to recognize that claims 16 and 18-20 are anticipated by claims 1, 3 and 15 of the patent.
Regarding claims 2 and 17: Claims 2 and 17 differs from claim 1 and 16 in reciting a maximum voltage level of the first voltage domain being greater than a maximum voltage level of the second voltage domain.

It would have been obvious to one of ordinary skill in the art to recognize that the memory system of claim 2 and the selection circuitry of claim 17 and the memory storage system of claims 1 and the selection circuitry of claim 15 of the patent are identical in structure; therefore, the difference is only the functional limitations.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,949,100. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are either anticipated by, or would have been obvious over, the reference claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Price et al. (US 2016/0308355) discloses an automatic voltage switching circuit for selecting a higher voltage of multiple supply voltages to provide as an output voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827